Citation Nr: 1117669	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected partial tear (rupture) of the right triceps.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1989 to February 1992.  He also had a verified period of inactive duty for training (INACDUTRA) from June 24, 2001, to July 8, 2001, with the Army National Guard of Puerto Rico (PRNG).

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in June and November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional treatment records.

During his February 2010 hearing, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to an evaluation in excess of 10 percent for service-connected partial tear (rupture) of the right triceps.  However, in light of the fact that he is unrepresented, and that he revisited the issue in a March 2010 statement of record requesting that his statements during his February 2010 hearing be amended, the Board does not find there is sufficient evidence to establish his intent to withdraw the issue.  Hence, the issue of entitlement to an evaluation in excess of 10 percent for service-connected partial tear (rupture) of the right triceps remains on appeal.

In March 2010, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  He also submitted a waiver of RO jurisdiction of such evidence in February 2010.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a disability manifested by weight gain and loss, dizziness, allergic reaction, and headaches, to include as due to an undiagnosed illness, as well as entitlement to an evaluation in excess of 10 percent for right shoulder rotator cuff disability have also been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to an evaluation in excess of 10 percent for service-connected partial tear (rupture) of the right triceps is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Resolving all doubt in the Veteran's favor, a cervical spine disorder is causally related to an injury incurred during INACDUTRA.


CONCLUSION OF LAW

A cervical spine disorder was as likely as not incurred as a result of an injury during INACDUTRA.  38 U.S.C.A. §§ 101, 502, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant entitlement to service connection for a cervical spine disorder herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Laws and Regulations

Pursuant to 38 U.S.C.A. § 101(24), active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a),(d) (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Even if a person has had a period of active duty, that service alone does not make the claimant a "veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010) (citing Acciola v. Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable)).

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  38 U.S.C. §§ 101(2), (22), (24); 38 U.S.C. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as 'active military, naval, or air service,' and the appellant would not qualify as a 'veteran' by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324; see also Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Factual Background 

During his period of active duty from April 1989 to February 1992, service treatment records reflected an isolated complaint of neck pain in December 1991.

A July 1992 VA general medical examination report showed no complaints of a neck disorder and no abnormal musculoskeletal findings.

In a September 1994 rating decision, the RO denied entitlement to service connection for a neck disorder, noting that there was no current disability.  Thereafter, in a July 1995 statement, the Veteran expressed disagreement with the September 1994 rating decision, noting that he was still suffering from chronic neck pains. 

Reserve service treatment records dated in July 2001 listed a diagnostic impression of right arm crush injury.  The Veteran was noted to deny trauma to any other part of his body.  The examiner indicated that there was no fracture or dislocation seen on X-rays.

A DA Form 2173 (Statement of Medical Examination and Duty Status) dated in July 2001 reveals that the Veteran received outpatient treatment for right arm trauma.  The injury was considered to be temporary and to have been incurred in the line of duty.

An August 2002 DD Form 261 (Report of Investigation, Line of Duty (LOD) and Misconduct Status) confirmed that the Veteran had a period of inactive duty training that began on June 24, 2001, and ended on July 8, 2001.  It was noted that the Veteran sustained an injury in the line of duty on July 2, 2001, when his right upper arm was trapped between the door of a HMMWV (High-Mobility Multipurpose Wheeled Vehicle) and an electrical pole.  A medical diagnosis of tissue injury in the right upper arm triceps was listed in the report. 

A March 2003 order report showed that the Mayaguez VA Hospital was instructed to give the Veteran physical therapy for his July 2001 LOD injury.  The provisional diagnosis was listed as possible old right triceps rupture. 
 
While VA physical therapy notes dated from March to September 2003 did not show any neck complaints or treatment, an October 2003 electrodiagnostic test report showed complaints of right 4th and 5th finger numbness, findings of C8-T1 radiculopathy, and a recommendation for a cervical spine MRI to be obtained. 

A January 2004 VA cervical spine MRI report revealed straightening of the cervical lordosis and mild degenerative changes in the cervical spine, including small posterior osteophytes and bulging of the annulus at C5-C6 and C6-C7.  The Veteran was noted to have asymptomatic cervical spondylosis in March 2004.  Additional treatment notes dated in May and June 2004 reflected complaints of neck pain. 

In March 2006, the Veteran received inpatient VA treatment for spinal cord infarct and mild C5-C6 cord compression after reporting with sudden development of neck pain without trauma, current-like radiating pain to bilateral shoulders, and bilateral hand weakness and decreased sensation.

A March 2006 VA cervical spine MRI report listed an impression of degenerative changes in the cervical spine, small posterior osteophytes at the bulging annulus at C5-C6 without significant compression, and elongated hyperintensities in the cervical cord (may represent residual changes from an old injury, myelitis, or demyelinating process).  An additional March 2006 VA cervical spine MRI report again revealed elongated hyperintensities coursing along the gray matter tracts from C4 to C7.

VA treatment records dated from April 2006 showed that the Veteran was receiving occupational therapy for impairments, including bilateral upper extremity weakness, spinal cord infarct, and mild C5-C6 cord compression.  It was further noted that the Veteran asserted having neck discomfort since his July 2001 accident.  Additional treatment notes dated in August and October 2006 showed continued treatment for acute C8-T1 radiculopathy and intervertebral disc disorder with myelopathy of the cervical region. 

In his August 2007 notice of disagreement, the Veteran asserted that his claimed cervical disorder was the result of an injury to his right arm/elbow/shoulder/upper body during INACDUTRA in July 2001.  He further contended that VA treatment immediately after his injury was incomplete, as his examining physician did not recommend an X-ray or MRI of the shoulder or cervical area but instead just prescribed some pain relievers and sent him back to duty within an hour.  It was noted that once his LOD determination was approved and he was able to seek treatment at Mayaguez VA Hospital that he was treated for progressive symptoms for intervertebral disk disorder and neck pain. 

In a November 2007 VA spine examination report, the Veteran reported that his in-service injury caused direct trauma to his right arm and pulled him back against the passenger seat of the HMMWV, trapping his arm and chest against the pole.  He indicated that while the accident caused immediate excruciating pain and swelling in his arm, he has always complained of neck pain.  It was noted that a year and a half ago, without any trauma, he felt strong neck pain down his right arm with complete loss of strength of the right hand.  He currently complained of constant, burning pain and cramps in both arms with loss of strength.  On physical examination, the examiner noted findings of cervical spine limitation of motion, pain on motion, tender to palpation spasms of C5, C6, and C7 paravertebral muscles, decreased acuity of pinprick on C7 dermatome of both extremities, and absent Hoffman's reflex.  The examiner listed diagnoses of mild degenerative changes and bulging of the annulus at C5-C6 and C6-C7 and C8 T1 radiculopathy.  

After examining the Veteran and reviewing the claims file, the examiner, a VA physician, highlighted that progress notes dated from July 2001 to April 2003 did not mention any neck pain.  He further opined that it was not as likely as not that the Veteran's neck condition was related to his right upper extremity injury in July 2001, as there was no mention of neck pain during the first several medical visits after the incident where trauma was suffered to the right arm.  It was also indicated that neurology reached a diagnosis of C8-T1 radiculopathy not intervertebral disk disorder with myelopathy of the cervical region.  

In his March 2008 substantive appeal, the Veteran asserted that he reported his neck stiffness and numbness once he was authorized for VA treatment, that his treating physician ordered an MRI which showed a cervical lesion from C2 to C7, and that his therapies were modified after his neck problems were discovered.  

In a November 2009 statement, a fellow serviceman identified as C. R. M., indicated that he was driving the HMMWV that stuck the Veteran in July 2001.  He reported that the Veteran was hit between an electrical post and the vehicle, receiving an impact on the right back part of his body. 

A December 2009 private electromyography (EMG) study revealed findings compatible with right C6 radiculopathy.  A December 2009 private MRI report of the cervical spine listed an impression of spondylotic changes and degenerative discs disease with spinal canal and neural foramina stenosis. 

During his February 2010 hearing, the Veteran reported having neck pain and numbness in his right fingers shortly after his in-service injury in 2001 and that his VA physician ignored those complaints.  He indicated that he reiterated those complaints in 2003 after his LOD investigation was completed and he was authorized to seek treatment for his injury residuals.  It was at that point that his cervical spine disorder was discovered.  The Veteran detailed that he had worked for the Federal government since 1994 and had no accidents or injuries involving his neck prior to his July 2001 injury.

In a March 2010 medical opinion, the Veteran's private neurologist, L. R. C. V., M. D., indicated that he thoroughly reviewed the Veteran's military medical file for the period from July 2001 to March 2006.  He first opined that the treatment of the Veteran's resulting medical condition following his July 2001 accident was misdiagnosed, as the Veteran had definitely suffered a cervical whiplash plus trauma to his right shoulder and arm.  He reiterated the Veteran's assertions of constant pain from the neck to the right shoulder since July 2001 had been ignored.  The neurologist further highlighted that medical treatment for the July 2001 injury was not approved until March 2003, that September 2003 EMG/NCV results led to a recommendation for a cervical spine MRI, that discogenic disease was discovered in February 2004 with corresponding therapy for cervical condition started in June 2004, and that comparisons between 2004, 2005, and 2006 MRI reports reflected residual changes in the cervical discs caused by an old injury.  

Thereafter, the neurologist listed diagnoses of status post cervical, right shoulder, and arm trauma; status post cervical whiplash injury; post traumatic C5-C7 discogenic disease; post traumatic cervical spondylosis; and post traumatic right C-6 radiculopathy.  He concluded his report by opining that medical evidence of record showed no prior medical history of cervical injury prior to July 2001, that the Veteran's current cervical spine condition (neurological and radiological findings) resulted from an initial misdiagnosis in July 2001, and that the Veteran should be awarded benefits due to his in-service injury. 

Analysis

As an initial matter, a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition. Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008).  As the Veteran's current claim for service connection for a cervical spine disorder is based on a new diagnosis that was not "of record" at the time the case was last decided in September 1994, new and material evidence is not warranted.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The Board further notes that the Veteran filed a statement in July 1995 that could clearly be construed as a valid notice of disagreement with the September 1994 rating decision.  Thus, the Board will therefore adjudicate the claim for entitlement to service connection for a cervical spine disorder on the merits.

Moving on to the merits of this appeal, the Board notes that the post-service VA and private evidence of record dated from 2003 to 2010 did reflect findings of cervical spondylosis, C8-T1 radiculopathy, and cervical discogenic disease.  Shedden element (1) is therefore met.

Concerning in-service injury, evidence of record clearly showed that the Veteran incurred an upper body injury in the line of duty during INACDUTRA in July 2001.  Shedden element (2) is established to that extent.

A finding of a nexus between the Veteran's current cervical spine disorder and his in-service injury is still needed to satisfy Shedden element (3).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board will first consider the lay assertions of the Veteran concerning his in-service injury and continuity of cervical spine symptomatology.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Board finds that the Veteran's reported history of neck pain symptomatology since his in-service crush injury in July 2001 is competent and credible.  The Veteran is competent to report his cervical spine symptoms, to include neck pain and discomfort, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  While early treatment records dated right after the in-service injury in 2001 did not show complaints or findings of a cervical spine disorder, post-service evidence does show cervical spine complaints and findings that were identified and then progressed less than a year after his LOD determination and VA physical therapy order was approved in March 2003.  Further, radiologic evidence of record as well as the March 2010 private medical opinion have noted that cervical spine findings may represent residual changes from an old injury.  To the extent that he consistently contends that his cervical spine disorder has existed since 2001 (in private treatment records, during VA treatment, and in his February 2010 hearing testimony), the Board finds the Veteran to be credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the Board, when considering whether lay evidence is satisfactory, may consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying). Therefore, continuity of cervical spine symptomatology has been established through his statements.

The Board is also cognizant that there are conflicting medical nexus opinions concerning the onset date and etiology of the Veteran's claimed cervical spine disorder.  The Board acknowledges the negative medical opinion of the VA physician in the November 2007 VA spine examination report of record.  However, based on the findings in the March 2010 private neurologist medical opinion, the Board concludes that there is support for the conclusion that the Veteran's claimed current cervical spine disorder was incurred as a result of his in-service injury in July 2001 during his period of INACDUTRA.  

It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, the Board finds each medical opinion to be equally competent and probative on the issue of a causal relationship between the Veteran's current cervical spine disorder and his in-service right arm crush injury.  Each physician provided a reasoned medical opinion, citing to pertinent evidence in the file to bolster his ultimate conclusion.  Thus, the Board has determined that the medical nexus evidence is in relative equipoise.  In view of the totality of the evidence, the Board finds that it is as likely as not that the Veteran's cervical spine disorder was incurred as a result of his in-service injury.  Thus, Shedden element (3) is also found to be met.

Consequently, the Board finds that the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, service connection for a cervical spine disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is granted. 

REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an evaluation in excess of 10 percent for service-connected partial tear (rupture) of the right triceps is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

While a May 2009 VA joints examination report contained complaints of increased pain and limited range of right upper extremity motion as well as some findings pertinent to the Veteran's service-connected right arm disability (including limitation of elbow motion, pain on motion, and atrophy in the right triceps area), the Board notes that the Veteran last had a VA muscles examination to evaluate his service-connected muscle disability, partial tear (rupture) of the right triceps, in November 2007.  In addition, in a March 2010 statement, the Veteran reported that his private neurologist, L. R. C. V., M.D. recommended that he proceed with his claim for reevaluation for his shoulder condition.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA muscles examination at an appropriate VA medical facility to determine the severity of his service-connected partial tear (rupture) of the right triceps.

The claims file reflects that the Veteran has received VA medical treatment from the VA Outpatient Clinic (VAOPC) in Mayaguez, Puerto Rico; however, as the claims file only includes treatment records from that provider dated up to November 2006, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

As noted above, in a March 2010 written statement of record, it was indicated that the Veteran received treatment for his service-connected right arm disability from a private neurologist identified as L. R. C. V., M. D.  Available records from that private treatment provider should be obtained.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected partial tear (rupture) of the right triceps for the time period since July 2001.  Of particular interest are any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's partial tear (rupture) of the right triceps from the Mayaguez VAOPC, for the period from November 2006 to the present.  Also of particular interest are any private treatment records from L. R. C. V., M. D., for the period from July 2001 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC should schedule the Veteran for a VA muscles examination to ascertain the severity and manifestations of his service-connected partial tear (rupture) of the right triceps.  Prior to the examination, the claims folder must be made available to the physician conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  

The examiner should clearly identify all residuals of the partial tear (rupture) of the right triceps (Muscle Group VI) in accordance with the pertinent rating criteria for evaluating the condition.  With respect to the injuries of the muscles of Group VI, the examiner should also provide a detailed discussion of the Veteran's documented medical history and assertions, note whether any tests of strength and endurance compared with sound side demonstrated positive evidence of impairment, and include a description of the underlying muscle function (any indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to the sound side).

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2010).

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in November 2009.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


